DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment and request for continued examination filed 06/28/2021.  Claims 1-12, 21-23, and 26-28 are currently pending in this application.

Claim Objections
Claims 1-12, 21-23, and 26-28 are objected to because of the following informalities:  
Claim 1 recites “at least one light to indicate an occurrence of the emergency event” and should be changed to --at least one light to indicate an occurrence of an emergency event-- and subsequent occurrences of the “emergency event” should be changed to --the emergency event--.  Claims 2-12, 21-23, and 26-28 are further objected to because of their dependency on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant’s cancellation of claims 24-25 overcome the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (U.S. 2014/0266669 A1) in view of Yeh (U.S. 2004/0085205 A1), in view of Menard et al. (U.S. 2003/0013503).

Claim 1, Fadell teaches:
A method of operating a doorbell system (Fadell, Paragraph [0030]) comprising a remote computing device (Fadell, Fig. 1: 166) and a doorbell (Fadell, Fig. 1: 106) comprising a housing (Fadell, Figs. 8A, 8B: 804 and 808, Paragraph [0189], The backplate/docking station 808 serves as a physical connection into an area near the entryway and the head unit/replacement module 804 contains all of the sensors, processors, user interfaces, the rechargeable battery, etc.  The combination of head unit 804 and backplate 808 is interpreted as the housing of the smart doorbell 106.), a camera coupled to the housing (Fadell, Fig. 8A: 828, Paragraph [0190], The sensors and I/O devices are represented by 828, which include a CCD/video camera.), a passive infrared motion detector (Fadell, Paragraph [0148]), and at least one light coupled to the housing (Fadell, Fig. 8A: 828, Paragraph [0190], The sensors and I/O devices are represented by 828, also include user interfaces and/or 2D/3D projectors.  For example, the smart doorbell 106 includes a display, e.g. an audio/visual visitor announcement functionality (see Fadell, Fig. 8, Paragraph [0187]).  It would have been obvious to one of ordinary skill in the art for the ), the method comprising: 
receiving, by the remote computing device, a notification of an emergency event (Fadell, Paragraph [0074], During an emergency situation, e.g. an alarm condition, a message can be sent to the occupant’s mobile device 166 requesting confirmation that everything is okay.); and 
in response to the receiving, illuminating at least one light to indicate an occurrence of the emergency event (Fadell, Paragraph [0101], One example of illuminating at least one light is emergency lighting during a detected emergency.  Additionally, an emergency may also occur in the neighborhood, wherein the smart-home environment receives an emergency notification, and corresponding lights are activated (see Fadell, Paragraphs [0106] and [0113]).).
Fadell does not specifically teach:
An infrared camera coupled to the housing, at least one light to indicate an occurrence of the emergency event, and at least one infrared light coupled to the housing; 
the detection of the emergency event, by the infrared camera, and illumination thereof by the infrared light; and
illuminating the at least one light to indicate an occurrence of the emergency event.
Yeh teaches:
An infrared camera coupled to the housing (Yeh, Fig. 1: 42, Paragraph [0024], The micro-camera 42 can take pictures in dark conditions based on illuminated infrared light, thus the micro-camera 42 is functionally equivalent to an infrared camera.), and at least one infrared light coupled to the housing (Yeh, Fig. 1: 44, Paragraph [0024]);
the detection of an event, by the infrared camera, and illumination thereof by the infrared light (Yeh, Paragraph [0024], The event is the detection of a user actuating the doorbell and being present, as detected by the micro-camera 42 (see Yeh, Paragraph [0038]).).

The motivation would be to provide enough luminance for capturing video during dark conditions (see Yeh, Paragraph [0024]).
Fadell in view of Yeh does not specifically teach:
At least one light to indicate an occurrence of the emergency event; and
illuminating the at least one light to indicate an occurrence of the emergency event
Menard teaches:
At least one light to indicate an occurrence of the emergency event and illuminating the at least one light to indicate an occurrence of the emergency event (Menard, Paragraph [0068], The device 100 can repeatedly toggle power to load a flashing light in response to an alarm condition.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Fadell by integrating the teaching of a flashing light as taught by Menard.
The motivation would be help emergency personnel in locating an emergency site (see Menard, Paragraph [0068]).

Claim 2, Fadell in view of Yeh, in view of Menard further teaches:
Receiving, by the remote computing device, information regarding the emergency event (Fadell, Paragraph [0074], During an emergency situation, e.g. an alarm condition, a message can be sent to the occupant’s mobile device 166 requesting confirmation that everything is okay.), wherein the information comprises at least one of: 
an indication of a type of the emergency event, an indication of a location of the emergency event, and an indication of an identity of a person associated with the emergency event (Fadell, Paragraph [0049], One example of an indication of a type of the emergency event is an SMS or MMS ).

Claim 3, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell comprises at least one speaker (Fadell, Paragraph [0190], An example I/O device represented at element 828 in Fig. 8A is a speaker.), the method further comprising in response to at least one of receiving the notification of the emergency event and receiving the information regarding the emergency event, emitting a sound from the at least one speaker, wherein the sound comprises an audible indication of the information regarding the emergency event (Fadell, Paragraphs [0089], [0138], Because the doorbell 106 is a component of the smart home system, it would have been obvious to one of ordinary skill in the art to activate the speaker of the doorbell 106 in response to the detection of an emergency situation, e.g. a home invasion or fire.).

Claim 7, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system is coupled to a building and the doorbell system comprises a wireless communication system, the method further comprising determining, by the wireless communication system, that the remote computing device is located within a predetermined distance of the building (Fadell, Paragraphs [0074], [0079], and [0082], The mobile device 166 may communicate with the doorbell 106 via wireless communication.  For example, the smart home system can additionally request confirmation that everything is okay via the user’s mobile device 166 when the system determines that the user is home during a potential emergency situation.).

Claim 8, Fadell in view of Yeh, in view of Menard further teaches:
In response to at least one of receiving the notification of the emergency event and receiving the information regarding the emergency event, initiating a communication with an emergency dispatcher, wherein the communication comprises the information regarding the emergency event (Fadell, Paragraph [0085] and [0105], Examples include broadcasting of video to nearby emergency personnel or sending a map of the location during a detected emergency event.).

Claim 9, Fadell in view of Yeh, in view of Menard further teaches:
In response to at least one of receiving the notification of the emergency event and receiving the information regarding the emergency event, initiating a communication with an emergency contact of the person, wherein the communication comprises the information regarding the emergency event (Fadell, Paragraph [0085] and [0105], Examples include broadcasting of video to nearby emergency personnel or sending a map of the location during a detected emergency event.).

Claim 10, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system comprises a wireless communication system, the method further comprising determining a location of the remote computing device via a navigation positioning system (Fadell, Paragraph [0074], Occupant-location data is received from mobile device 166 of the occupant to achieve home-security objectives, wherein GPS is functionally equivalent to a navigation positioning system.).

Claim 11, Fadell in view of Yeh, in view of Menard further teaches:
In response to the receiving, initiating a communication with an emergency dispatcher (Fadell, Paragraph [0085] and [0105], Examples include broadcasting of video to nearby emergency personnel or sending a map of the location during a detected emergency event, wherein the emergency personnel are equivalent to emergency dispatchers for providing emergency services, e.g. police, ambulance, ), wherein the communication comprises the location of the remote computing device (Fadell, Paragraph [0074], Occupant-location data is received from mobile device 166 of the occupant to achieve home-security objectives.).

Claim 12, Fadell in view of Yeh, in view of Menard further teaches:
In response to the receiving, initiating a communication with an emergency contact associated with a person associated with the remote computing device (Fadell, Paragraph [0085] and [0105], Examples include broadcasting of video to nearby emergency personnel or sending a map of the location during a detected emergency event.), wherein the communication comprises the location of the remote computing device (Fadell, Paragraph [0074], Occupant-location data is received from mobile device 166 of the occupant to achieve home-security objectives.).

Claim 23, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell comprises at least one speaker (Fadell, Paragraph [0190], An example I/O device represented at element 828 in Fig. 8A is a speaker.), the method further comprising, in response to at least one of receiving the notification of the emergency event and receiving the information regarding the emergency event, emitting one of a first sound and a second sound from the at least one speaker (Fadell, Paragraphs [0089], [0138], Because the doorbell 106 is a component of the smart home system, it would have been obvious to one of ordinary skill in the art to activate the speaker of the doorbell 106 in response to the detection of an emergency situation, e.g. a home invasion or fire.  A notification of a fire and emergency exit instructions are examples of a first sound and second sound, respectively.).

	Claim 26, Fadell in view of Yeh, in view of Menard further teaches:
In response to receiving the notification of the emergency event, capturing, via the camera, at least one image (Fadell, Paragraph [0068], Video from the home may be broadcasted to the security personnel during an emergency event.).

Claim 27, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell comprises a microphone (Fadell, Paragraph [0084]), the method further comprising in response to receiving the notification of the emergency event, capturing, via the microphone, at least one sound (Fadell, Paragraph [0137], An example situation is detecting sound during a potential intrusion.).


Determining the location of the remote computing device via at least one of a wireless link to the remote computing device and triangulation via nearby cell towers (Fadell, Paragraphs [0075] and [0079], The mobile devices may be detected via Bluetooth, which is a wireless link.).

Claims 4-6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (U.S. 2014/0266669 A1) in view of Yeh (U.S. 2004/0085205 A1), in view of Menard et al. (U.S. 2003/0013503), in view of Binder et al. (U.S. 2013/0201316).

Claim 4, Fadell in view of Yeh, in view of Menard teaches:
The type of the emergency event defines a medical emergency (Fadell, Paragraph [0106]).
Fadell in view of Menard does not specifically teach:
The illuminating comprises at least one of: illuminating the at least one light a first color in response to the emergency event defining the medical emergency; and illuminating the at least one light in a first illumination pattern in response to the emergency event defining the medical emergency.
Binder teaches:
The illuminating comprises at least one of: illuminating the at least one light a first color (Blinder, Paragraph [0372], The color of the light may be adjusted.) in response to the emergency event defining the medical emergency (Blinder, Paragraph [0538], The system may analyze medical symptoms and generate alarms and alerts if significant changes are observed in the user’s vital signs.); and illuminating the at least one light in a first illumination pattern (Blinder, Paragraph [0372], The light may be steady, blinking, or flashing.) in response to the emergency event defining the medical emergency (Blinder, Paragraph [0538], The system may analyze medical symptoms and generate alarms and alerts if significant changes are observed in the user’s vital signs.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Fadell in view of Yeh, in view of Menard, by integrating the teaching of a visual alarm and vital sign analysis of a person, as taught by Blinder.
The motivation would be to enable remote monitoring of users to increase access to care and decrease healthcare delivery costs (see Blinder, Paragraph [0531]).

Claim 5, Fadell in view of Yeh, in view of Menard teaches:
The type of the emergency event defines a fire emergency (Fadell, Paragraph [0049]).
Fadell in view of Yeh, in view of Menard does not specifically teach:
The illuminating comprises at least one of: illuminating the at least one light a second color in response to the emergency event defining the fire emergency; and illuminating the at least one light in a second illumination pattern in response to the emergency event defining the fire emergency.
Binder teaches:
The illuminating comprises at least one of: illuminating the at least one light a second color in response to the emergency event (Blinder, Paragraph [0372], The color of the light may be adjusted.) defining the fire emergency (Blinder, Paragraph [0301], One example emergency situation includes a detected fire.); and illuminating the at least one light in a second illumination pattern (Blinder, Paragraph [0372], The light may be steady, blinking, or flashing.) in response to the emergency event defining the fire emergency (Blinder, Paragraph [0301], One example emergency situation includes a detected fire.).

The motivation would be to enable control of electricity during a detected fire and the ability to warn a user of problems in neighboring homes include a detected fire (see Blinder, Paragraph [0268]).

Claim 6, Fadell in view of Yeh, in view of Menard teaches:
The type of the emergency event defines an intruder emergency (Fadell, Paragraph [0068]).
Fadell in view of Yeh, in view of Menard does not specifically teach:
The illuminating comprises at least one of: illuminating the at least one light a third color in response to the emergency event defining the intruder emergency; and illuminating the at least one light in a third illumination pattern in response to the emergency event defining the intruder emergency.
Binder teaches:
The illuminating comprises at least one of: illuminating the at least one light a third color (Blinder, Paragraph [0372], The color of the light may be adjusted.) in response to the emergency event defining the intruder emergency (Blinder, Paragraph [0331], One example emergency situation includes a detected intruder.); and illuminating the at least one light in a third illumination pattern (Blinder, Paragraph [0372], The light may be steady, blinking, or flashing.) in response to the emergency event defining the intruder emergency (Blinder, Paragraph [0331], One example emergency situation includes a detected intruder.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Fadell in view of Yeh, in view of Menard, by integrating the teaching of a visual alarm and the combination of motion detectors for intruder detection, as taught by Blinder.


Claim 21, Fadell in view of Yeh, in view of Menard teaches:
The type of emergency event defines a gas leak emergency (Fadell, Paragraph [0172]).
Fadell in view of Yeh, in view of Menard does not specifically teach:
The illuminating comprises at least one of: illuminating the at least one light a fourth color in response to the emergency event defining the gas leak emergency; and illuminating the at least one light in a fourth illumination pattern in response to the emergency event defining the gas leak emergency.
Binder teaches:
The illuminating comprises at least one of: illuminating the at least one light a fourth color (Blinder, Paragraph [0372], The color of the light may be adjusted.) in response to the emergency event defining the gas leak emergency (Blinder, Paragraph [0300], One example emergency situation includes a gas leak.); and illuminating the at least one light in a fourth illumination pattern (Blinder, Paragraph [0372], The light may be steady, blinking, or flashing.) in response to the emergency event defining the gas leak emergency (Blinder, Paragraph [0300], One example emergency situation includes a gas leak.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Fadell in view of Yeh, in view of Menard, by integrating the teaching of a visual alarm and the combination of gas detection, as taught by Blinder.
The motivation would be to warn of potential harmful, e.g. flammable or toxic, gases present (see Blinder, Paragraph [0300]).

Claim 22, Fadell in view of Yeh, in view of Menard teaches:
The type of emergency event defines a carbon monoxide emergency (Fadell, Paragraph [0039]).
Fadell in view of Yeh, in view of Menard does not specifically teach:
The illuminating comprises at least one of: illuminating the at least one light a fifth color in response to the emergency event defining the carbon monoxide emergency; and illuminating the at least one light in a fifth illumination pattern in response to the emergency event defining the carbon monoxide emergency.
Binder teaches:
The illuminating comprises at least one of: illuminating the at least one light a fifth color (Blinder, Paragraph [0372], The color of the light may be adjusted.) in response to the emergency event defining the carbon monoxide emergency (Blinder, Paragraph [0300], One example emergency situation includes the presence of a concentration of carbon monoxide.); and illuminating the at least one light in a fifth illumination pattern (Blinder, Paragraph [0372], The light may be steady, blinking, or flashing.) in response to the emergency event defining the carbon monoxide emergency (Blinder, Paragraph [0300], One example emergency situation includes the presence of a concentration of carbon monoxide.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Fadell in view of Yeh, in view of Menard, by integrating the teaching of a visual alarm and the combination of gas detection, as taught by Blinder.
The motivation would be to warn of potential harmful, e.g. flammable or toxic, gases present (see Blinder, Paragraph [0300]).

Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683